United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2971
                     ___________________________

                           Randy Dean Jones, Sr.

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                      Stephen Sparks; Tasha Whelan

                   lllllllllllllllllllllDefendants - Appellees

                                 Nick Ludwig

                          lllllllllllllllllllllDefendant

               Mark Roberts; Rebecca Bowker; Deb Nichols

                   lllllllllllllllllllllDefendants - Appellees

John Marsh; John and Jane Doe, Medical Staff and Administrators in the Iowa
                        Department of Corrections

                         lllllllllllllllllllllDefendants
                                 ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                          Submitted: May 19, 2020
                            Filed: May 22, 2020
                               [Unpublished]
                               ____________
Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Iowa inmate Randy Dean Jones, Sr. appeals the
district court’s1 adverse grant of summary judgment on his deliberate indifference
claim. Construing the record in a light most favorable to Jones, and drawing all
reasonable inferences in his favor, see Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir.
2016) (de novo review), we find no basis for reversing the grant of summary
judgment, see Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (inmate alleging
delay in treatment must present verifying medical evidence that delays adversely
affected his prognosis). The judgment is affirmed, see 8th Cir. R. 47B, and Jones’s
pending motion for counsel is denied as moot.
                        ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-